DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the election of claims 1-18 on 1/28/2021.  Claims 1-18 are presented for examination.  Claims 19-20 were withdrawn and herein rejoined as addressed below.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/11/2019 and 3/29/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Allowable Subject Matter
Claims 1-20 allowed.
The following is a statement of reasons for the indication of allowable subject matter: 	The art of record demonstrates various fan cases including a plurality of fiber layers, including liners and cases having multiple layers of fibers of various different architecture (fiber angle, material, pattern, braid, or number).  None of the art of record, however, discloses or suggests in combination a fan case for a gas turbine engine comprising: an annular liner including a plurality of liner fiber layers; and an annular case body surrounding the annular liner, the annular case body including a plurality of first fiber layers and a plurality of second fiber layers, the first fiber layers extending axially beyond the second fiber layers in axially forward and aft directions and the second fiber layers are interleaved with the first fiber layers, wherein the first fiber layers each have a first fiber architecture and the second fiber layers each have a second, different fiber architecture.
US20090098284 to Xie et al. is considered to be one of the closest references of record to the claimed invention.  Xie may be considered to disclose a fan case for a gas turbine engine ([0031]) comprising an annular body made from multiple layers of fibers, with at least one fiber layer extending axially beyond either end of another fiber layer (see Fig. 10 and 11).  A radially inward-most fiber layer may be equated to the claimed liner, and outer layers equated to the claimed first and second fiber layers of the case body.  Xie, however, is silent to claimed limitation of interleaved layers between the multiple case body layers.  Other art of record is either similarly deficient, or lacks disclosure of axial extent of a first fiber layer beyond both forward and aft ends of a second layer while being interleaved/woven.
Claims 2-11 depend on claim 1.  Claim 12 and its dependents find themselves allowable under the same grounds as with respect to claim 1.
Claims 1-18 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 19-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/24/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDON T BROCKMAN whose telephone number is (571)270-3263.  The examiner can normally be reached on Mon-Fri 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745